internal_revenue_service number release date index number ----------------------------------- ------------------------------------------------------ ---------------------------------- --------------------------- -re private_letter_ruling department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-161874-04 date february legend legend foundation state date decedent date daughter son-in-law date dollar_figurea state court dear ------------------ rulings under sec_2518 and sec_2055 of the internal_revenue_code code ------------------------------------ ------------------------ --------------- ------------------ ---------------------- -------------------------- ----------------------------- ------------------- ---------------------- ----------------- ----------------------------------------------------------- this is in response to your letter of date in which you requested the facts submitted and representations made are summarized as follows foundation a sec_501 exempt foundation was formed under the laws of state on or about date decedent died testate on date daughter and son-in-law were appointed co- executors of decedent’s estate item vi of decedent’s last will and testament provides in part that all the rest and residue of decedent’s estate shall be distributed to daughter in the event that daughter does not survive decedent the residue of decedent’s estate shall be distributed to foundation in addition if daughter disclaims all or any portion of the residuary_estate pursuant to the provisions of sec_2518 then such disclaimed portion shall be distributed to foundation plr-161874-04 daughter currently serves as president of foundation daughter is also one of six directors of foundation son-in-law currently serves as vice president of foundation he is also a director of foundation the remaining directors are daughter and son-in-law’s four adult children foundation’s charter of incorporation provides generally that the purpose of foundation is i the encouragement support and maintenance of boys’ and girls’ clubs for the uplift and improvement of the mental social and moral physical and economic condition of underprivileged boys and girls and ii the support of any literary or scientific undertaking such as a college or university with the power to confer degrees the establishment of a library the promotion of painting music or the fine arts and iii for the support of any benevolent charitable or educational undertaking such as a hospital for the sick or the aged an orphan asylum houses of refuge trade schools and for any other similar purpose and shall be operated for religious charitable literary or educational_purposes or for the prevention of cruelty to children or animals foundation’s charter of incorporation further provides that the charter is subject_to modification and amendment article ii sec_2 of the bylaws provides in part that the means assets income or other_property of the corporation shall not be employed directly or indirectly for any other purpose than to accomplish the legitimate objects of its creation article viii of the bylaws provides that the directors of foundation may create such committees and delegate to them such powers as the board may by resolution from time to time determine article ix of the bylaws provides that the bylaws may be amended at any regular meeting a quorum being present by a majority vote of the directors in attendance at such meeting provided that notice of such proposed amendment shall have been mailed to every member of the board_of directors at least two days before such meeting on date daughter filed a disclaimer in the amount of dollar_figurea with state court date is a date not later than nine months from the date on which the transfer creating daughter’s interest in decedent’s residuary_estate was made prior to the filing of the disclaimer daughter did not accept any of the disclaimed amount or any of the benefits decedent’s estate has not yet transferred any of the disclaimed assets to foundation in connection with the disclaimer foundation’s board_of directors proposes to amend the charter of incorporation by adding the following new paragraph the board_of directors and officers of the corporation shall take whatever steps are necessary to ensure that no person will have any wholly discretionary power plr-161874-04 to direct the distribution of any funds of the corporation that were received by the corporation by reason of a disclaimer of property made by that person article vi section 3-a of the bylaws will be amended by adding the following new subsection a special fund notwithstanding anything herein to the contrary the treasurer shall segregate from the corporation’s other assets any property the corporation receives as a result of a disclaimer by any person that disclaimed property shall be held in a separate_account on the corporation’s books each such separate_account to be designated a special fund no distributions other than for regular expenses of that particular special fund shall be made from the special fund unless directed by the special fund committee as provided for in sec_1 of article viii of that particular special fund similarly article viii of the bylaws shall be amended by adding the following sections sec_1 special fund committee a the board shall create a special fund committee to determine the disposition of any assets of the corporation held in each special fund created under the provisions of this article any person may serve on the special fund committee except for a disqualified_person b a disqualified_person with respect to any particular special fund committee is any person who has made a disclaimer of property that as a result of the disclaimer was transferred to such special fund c notwithstanding anything herein to the contrary no member or director who is a disqualified_person with respect to a particular special fund may participate in any vote relating to the appointment removal or compensation of any member of the special fund committee of the special fund sec_2 special committees the board may from time to time appoint temporary or any other special committees which in its discretion may be deemed necessary and advisable you have requested the following rulings with regard to daughter’s disclaimer of dollar_figurea of decedent’s residuary_estate the disclaimer by daughter constitutes a qualified_disclaimer within the meaning of sec_2518 assuming that the disclaimer is a qualified_disclaimer under sec_2518 and that foundation is a qualified charity under sec_501 to which bequests are deductible under sec_2055 the amount passing to plr-161874-04 foundation by reason of daughter's disclaimer will be treated as passing from decedent to foundation for purposes of sec_2055 and thus will qualify as a federal estate_tax charitable deduction for estate under sec_2055 ruling sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the federal estate gift and generation-skipping_transfer_tax provisions will apply to that interest as if it had never been transferred to such person under sec_2518 the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided such refusal is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age twenty-one the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of sec_2518 shall be treated as a qualified_disclaimer of such portion of the interest under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift sec_25_2518-2 provides in pertinent part that if a beneficiary who disclaims an interest in property is also a fiduciary the disclaimant cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary's disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class plr-161874-04 under sec_25_2518-2 in general a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant the disclaimer will not be qualified if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard sec_25_2518-3 provides that the disclaimer of an undivided portion of a separate interest in property which meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant's separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant's interest in such property see sec_25_2518-3 example regarding the disclaimer of a fractional share of a residuary bequest in revrul_72_552 1972_2_cb_525 the decedent who was the president and a director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation's funds for charitable purposes the ruling holds that because the decedent retained the right in conjunction with others to designate the entities that would possess or enjoy the property transferred to the corporation the property transferred by the decedent to the corporation was included in the decedent's gross_estate at his death under sec_2036 in the present case daughter has disclaimed dollar_figurea of the residuary bequest under decedent’s will any property that is disclaimed by daughter will pass to foundation pursuant to the terms of item vi of decedent’s will pursuant to the terms of the proposed amendments to foundation’s charter of incorporation and bylaws the disclaimed property will be held in a segregated special fund separate and apart from the other foundation assets the power to make distributions of income and or principal from the special fund and to select the recipients of such distributions will be held exclusively by the special fund committee daughter is precluded from serving on the special fund committee established for administering the property disclaimed by daughter daughter will have no power to appoint or remove any member of that special fund committee therefore we conclude that the disclaimer executed by daughter on date constitutes a qualified_disclaimer under sec_2518 provided the charter of incorporation and bylaws of foundation are amended as proposed and the terms of foundation’s charter of incorporation and bylaws as amended are effective under state law plr-161874-04 ruling under sec_2055 for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes a corporation that qualifies under sec_501 is one that is organized and operated exclusively for these purposes sec_20_2055-2 of the estate_tax regulations states that in the case of a bequest devise or transfer made by a decedent dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as the result of a qualified_disclaimer under sec_2518 it is represented that foundation is a federally tax-exempt_organization described in sec_501 under the terms of decedent’s last will and testament any amount disclaimed by daughter will pass to foundation accordingly based on the representations noted above the property passing to foundation as a result of daughter's disclaimer will qualify for an estate_tax charitable deduction under sec_2055 provided that daughter's disclaimer is a qualified_disclaimer under sec_2518 the charter of incorporation and bylaws of foundation are amended as proposed and the terms of foundation’s charter of incorporation and bylaws as amended are effective under state law except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-161874-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman branch chief branch passthroughs special industries enclosures copy for purposes
